Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 1 of 9




                  E[KLELW +
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 2 of 9


                                                                            Page 1
 1

 2         IN THE UNITED STATES DISTRICT COURT
 3        FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   UMB BANK, N.A., as Trustee, )
                                               )
 6                    Plaintiff,               ) No. 1:15-cv-08725
                                               ) (GBD)(RWL)
 7                vs.                          )
                                               )
 8   SANOFI,                                   )
                                               )
 9                    Defendant.               )
     ----------------------------)
10

11

12

13

14

15

16   VIDEOTAPED DEPOSITION OF STEVEN JAMES SLOVICK
17                      New York, New York
18                  Tuesday, March 26, 2019
19

20

21

22

23   Reported by:
24   KRISTIN KOCH, RPR, RMR, CRR
25   JOB NO. 156496

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 3 of 9


                                                                      Page 184
 1                              S. Slovick
 2   around a product that would make them more
 3   comfortable to prescribe the product, give it
 4   to more patients and likely increase its sales.
 5        Q.      Okay.       And I am going to come to
 6   that in a little bit, but let me just go back
 7   to something you said in the beginning of that
 8   answer, is that the answer to my question
 9   requires a fairly-substantive research and
10   financial calculation.
11                Did you do that substantive research
12   and financial calculation in connection with
13   the work you have done in this case?
14        A.      No.
15        Q.      Now, in paragraph of 32 of your
16   report, which is on page 8, you discuss a
17   February 2nd, 2011, analyst report by what you
18   describe as a financial firm named MBE
19   Associates.
20        A.      Yes.
21        Q.      Do you see that?
22        A.      Yes.
23        Q.      And you conclude based on your
24   review of that report that based on the
25   forecasts that are included, Lemtrada product

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 4 of 9


                                                                       Page 187
 1                             S. Slovick
 2   coverage at the time, again, it would be in
 3   your report?
 4        A.      It would be, yes.
 5        Q.      What is MBE Associates?
 6        A.      They are a financial company that
 7   does reports and does provide information to
 8   the industry on expectations.                   They are one of
 9   many companies that do forward-looking business
10   analysis into all the different therapeutic
11   areas.
12        Q.      Have you worked with MBE Associates
13   before?
14        A.      Not directly.             I do not know any of
15   the people that work there.
16        Q.      Have you relied on any of the work
17   performed by MBE Associates prior to the
18   inclusion of the MBE Associates analyst report
19   in your report?
20        A.      No.    This was specifically relevant
21   to this case.
22        Q.      Are you aware that MBE Associates is
23   actually not a real financial firm at all?
24        A.      No.
25        Q.      Would it surprise you if I told you

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 5 of 9


                                                                      Page 188
 1                             S. Slovick
 2   that MBE Associates is a group of Rutgers MBA
 3   students that submitted the report upon which
 4   you rely in connection with an equity analysis
 5   competition?
 6        A.      No, that would actually impress me
 7   very much.     I think that's great.
 8        Q.      And that the name MBE Associates
 9   refers to the first names of the three Rutgers
10   MBA students, Martin, Brandon and Eric, that
11   would -- that would not surprise you?
12        A.      No.
13        Q.      Were you aware that the MBE
14   Associates analyst report upon which you rely
15   was student-generated work at the time you
16   relied upon it?
17        A.      I was not aware at the time, no.
18        Q.      Did you do anything to vet the MBE
19   Associates report before citing it and relying
20   upon it in your report?
21        A.      Not -- not beyond Internet research.
22        Q.      Do you think it's appropriate to
23   rely on student-generated financial analysis?
24        A.      It can be, yes.
25        Q.      When can it be?

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 6 of 9


                                                                        Page 412
 1                             S. Slovick
 2        Q.      Is that right?              What do you mean by
 3   an independent forecast model?
 4        A.      It's a bottom-up model that we built
 5   from scratch utilizing typical modeling
 6   characteristics and procedures that we would
 7   use for any other projects we were working on.
 8   We frequently do build models for clients for
 9   launch planning, for business development,
10   in-licensing and out-licensing deals, so it's
11   an area in which we are well established, and
12   we looked very specifically at the situation of
13   the market at the time of launch in discussion,
14   and we looked at the criteria that are required
15   to build a model, we used secondary
16   information, both external as well as internal
17   to Sanofi Genzyme, and utilized the assumptions
18   that were the most likely and supportable that
19   would drive a forecast that we believe to be an
20   accurate forecast of where Lemtrada should have
21   been at the end of the CVR 1 period.
22        Q.      Did you believe those assumptions to
23   be reliable and supportable subsequent to the
24   Phase III top-line results being released?                    In
25   other words -- let me ask a better question.

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 7 of 9


                                                                      Page 414
 1                              S. Slovick
 2   price elasticity on the macro and micro level.
 3   That's the basis of my job.
 4        Q.      So you believe yourself to be an
 5   economist based on your professional experience
 6   or your educational experience or both?
 7        A.      A combination of both, yes.
 8        Q.      Do you have any economics degrees?
 9        A.      I do not have a specific economics
10   degree, but, as I mentioned, I have a general
11   master's in business administration.
12        Q.      Is there a focus in that MBA on
13   economics?
14        A.      No, but my background is in finance
15   and economics.       That's what I do.
16        Q.      The model that you used to predict
17   Lemtrada's sales, have you ever used that model
18   in other instances to predict sales
19   prospectively?
20        A.      This was built from scratch.
21        Q.      And used for the first time?
22        A.      Yes.
23        Q.      Do you believe it to be accurate?
24        A.      Yes.
25        Q.      Can you provide proof of its

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 8 of 9


                                                                      Page 420
 1                              S. Slovick
 2   the model, because the model doesn't use any
 3   number higher than that.
 4        Q.      And as far as the 24,000 per vial
 5   number that's used here, the support for that
 6   is entirely Sanofi's internal market
 7   research --
 8        A.      Yes.
 9        Q.      -- with respect to the pricing of
10   Lemtrada?
11        A.      That's correct.
12        Q.      And that's as referenced in your
13   report in Appendix B?
14        A.      Yes, based upon what I consider to
15   be a high-quality research project done by a
16   very-highly-reputable firm.
17                MR. AMSEL:           Let me mark as Slovick
18        Exhibit 5 an e-mail dated December 12,
19        2013, bearing Bates numbers 21427416
20        through 21427444 with an Excel native file
21        in the back.
22                (Slovick Exhibit 5, e-mail dated
23        December 12, 2013, with attachment, Bates
24        stamped SAN-CVR 021427416 through SAN-CVR
25        021427444, with attachment, marked for

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-8 Filed 09/13/19 Page 9 of 9


                                                                      Page 431
 1                             S. Slovick
 2   opines on a launch date prior to that, because
 3   I know that the discount in the value of the
 4   product by launching in December compared to
 5   January is huge, 30 or 40 million dollars at
 6   least.
 7        Q.      That's not the question I am asking.
 8   Let me just ask my question again.
 9                In the scenarios that are
10   articulated in your report, none of them have
11   as an assumption a launch date for Lemtrada in
12   the United States that is earlier than
13   January 1 of 2015?
14                MR. ANDRUS:           Objection.
15        Q.      Is that correct?
16                MR. ANDRUS:           Objection.
17        A.      That's correct, because that's when
18   we believe it should have launched.
19        Q.      And isn't it, in fact, the case, and
20   you, yourself, have just articulated that you
21   ran the numbers with an earlier launch date,
22   that applying an assumption of a launch date
23   earlier than January 1 of 2015 would result in
24   lower sales than a model that uses as an
25   assumption a launch date of January 1, 2015?

                        TSG Reporting - Worldwide   877-702-9580
